Lyokst, J.
1. The learned counsel for defendant maintained in his argument that there was no evidence tending to prove that the defendant in any manner restrained the plaintiff of his liberty, and hence that it was error to submit that question to the jury. "We think the position untenable. The plaintiff testified as follows: “In the afternoon of May 19th I was working away from home. Eilstead, a constable, came and showed a paper and said I must come with him to my house. *337I went; found defendant at my Rouse. He said Re wanted to go in and talk witR me. I unlocked tke door, and Re and I went in. He told me'I Rad stolen Ris money, $30, and wanted me to own it up. I told Rim I could not own up wRat I Rad not done. He said if I didn’t Re would take me to state’s prison for seven years, and if I came to state’s prison I would get crazy, and it would break my Reart. He looked awful — ■ very ugly. He took off Ris coat wRen Re came in. He stamped tRe floor. I was sitting in a chair; defendant sometimes sat on a cRair, and sometimes stood up. I told Rim I would go out to Butler’s and swear I never took Ris money, and he wouldn’t let me go. It seems to me a very long time I was tRere witR Rim. Couldn’t tell you exactly Row long; seemed nearly a day — a fearfully long time. I was frightened — didn’t know myself, because Re commenced witR sucR filings that I didn’t know anything about. Don’t remember as anything else occurred there. Bilstead was outside during this time. I hallooed to Rim to come in, but defendant wouldn’t let Rim come in, and after a while Re came in.” This testimony' is corroborated to some extent by that of the constable, who testified, among other things, that defendant took plaintiff into Ris (plaintiff’s) room and shut the door. That the testimony tends to show personal restraint of the plaintiff by the defendant we cannot doubt.
2. We think that if the question whether the defendant Rad reasonable ground to believe that the plaintiff Rad committed a felony, is in the case, it was not error to submit that question to the jury. Counsel argued that the question was one of law, to be determined by the court. "We do not think that the evidence pointing to the plaintiff’s guilt is so strong and convincing that the court would Rave been justified in taking the question from the jury. But probably the question is not in the case, for the reason that there is no proof that defendant assumed to arrest the plaintiff for the alleged felony. Indeed, the defendant denies that Re made any arrest. If Re *338did restrain the plaintiff of his liberty, it was only to obtain from the latter confession and restitution; not to bring him to trial for the alleged crime.
3. The jury assessed the plaintiff’s -damages at $250. If his testimony above quoted is true, we cannot say that the damages are so excessive as to show that the verdict was the result of passion or prejudice, or any improper feelings or motives, on the part of the jurors. Upon the evidence the jury may properly have found, not only that there was no reasonable ground for believing that the plaintiff committed the felony charged, but also that the conduct of the defendant in restraining the plaintiff of his liberty was oppressive and malicious. In such case exemplary damages might properly be given. In this respect the case is entirely unlike that of Rogers v. Henry, 32 Wis., 327, in which case the evidence furnished no ground for the presumption of actual malice on the part of the defendant.
Moreover, the mental suffering, fright and distress of the plaintiff caused by his unlawful imprisonment by the defendant on the charge of larceny, and the accompanying threats and menaces (which are of the res gestae), are proper grounds for compensatory damages. Considering the case as one for compensatory damages only, it would be difficult to say that the jury awarded excessive damages. Craker v. Railway Co., 36 Wis., 657.
The foregoing views dispose of all the alleged errors relied upon to reverse the judgment, adversely to the defendant.
By the Court.— Judgment affirmed.